El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Rafael Nones y Luis C. Trigo vivían en Santurce como vecinos. El último de ellos construyó una pared con vistas *131a los terrenos de Nones y con dos ventanas que daban al solar del demandante y qne se bailaban situadas dentro de dos metros de distancia del solar de Nones. Luego de cele-brarse un juicio la Corte de Distrito de San Juan resolvió el caso a favor del demandante Nones y ordenó que las ventanas de la casa del demandado, hechas en la pared con-tigua a la propiedad del demandante, a una distancia menor de dos metros, fueran tapiadas con madera o material de suficiente resistencia y durabilidad para impedir que la luz penetrara o que una persona pudiera mirar hacia los terre-nos del demandante. La sentencia de la corte de distrito fue apelada y confirmada por este Tribunal.
Al recibirse el mandato en la corte de distrito, el marshal, en cumplimiento de una orden del secretario, ejecutó la misma e hizo constar en su diligenciamiento que el deman-dado había cumplido con la sentencia y orden de la Corte de Distrito de San Juan.
Posteriormente, en 15 de noviembre de 1936, el deman-dante acudió una vez más ante la corte y se quejó de que el demandado Trigo no había realmente cumplido con la orden de ésta. La idea fundamental del demandante era que las ventanas debían tapiarse totalmente a nivel con el exterior de la pared y que no era suficiente poner una cubierta de madera en el interior de los huecos de las ventanas. ,La Corte de Distrito de San Juan consideró la moción, hizo una inspección ocular del lugar y resolvió que el demandado había cumplido suficientemente con la sentencia de la corte. Decidió que los huecos estaban bien cerrados y que lo único que daba una apariencia en contrario era que las antiguas persianas habían quedado en la parte exterior de dichos huecos. Acep-tamos las conclusiones de la corte como finales sobre los hechos.
El apelante se queja, conforme ya hemos indicado, de que la madera utilizada para tapiar los huecos podía ser quitada fácilmente y restablecerse la condición anterior. Sos-tiene además que si deseara vender su casa un comprador *132en perspectiva tal vez se abstendría de comprarla debido a la posibilidad de qne se abrieran las ventanas de nnevo. El apelado, con bastante certeza, dice qne el demandante pnede inscribir sn sentencia original en el registro de la propiedad y qne nn comprador en perspectiva entonces sabría qne Trigo no tiene servidumbre o derecho alguno a abrir las ventanas con vistas sobre la finca del demandante; qne si el deman-dado tratara de reabrir las ventanas resultaría contumaz, o en otras palabras, qne se le podría procesar por desacato. Nada hay en la sentencia original qne exija al demandado tapiar sus ventanas al nivel del exterior de la pared.
Existen otras cosas qne contribuyen a la confirmación de la sentencia. El caso no tiene índice. La sentencia dic-tada en la vista original está copiada en los autos, al igual qne algunas de las actuaciones del marshal, mas los hechos ocurridos durante el juicio no aparecen en dichos autos. La corte se refiere a la inspección hecha por ella, mas deseamos llamar la atención hacia el hecho de que técnicamente debe-ríamos tener a la vista los autos completos. El apelante se refiere a la decisión de este tribunal que aparece publicada en 50 D.P.R. 538, mas no la menciona espcíficamente como parte de los autos en apelación.

La resolución apelada debe ser confirmada.

El Juez Asociado Sr. De Jesús no intervino.